DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 3, 6-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al 2005/0009178 in view of Jordan et al. 2013/0245747.  
Yost et al. discloses a Myocyte-based Flow Assist Device (MFAD) for treating a subject in need of (see [0030-0032] which shows cardiac myocytes on a scaffold) increased flow of biological fluids (see [0023] of applicant’s disclosure  MFAD is described:
 In general, the rhythmically beating cells which surround the vessel are myocytes or precursors thereof. These can be, e.g., smooth muscle cells or cardiomyocytes. The devices are sometimes referred to herein as Myocyte-based Flow Assist Devices (MFADs).  In embodiments in which the cells are cardiomyocytes, the devices are sometimes referred to herein as Cardiomyocyte-based Venous Assist Devices (CMVADs). Although much of the discussion herein relates to cardiomyocyte-based MFADs, it is to be understood that the discussion also relates to MFADs in which the cells are smooth muscle cells.



a vessel segment (this is the tubular scaffold see [0011; 0032; 0085]; and a sheath which comprises rhythmically contracting myocytes (this limitation is met because Yost et al. discloses a attaching living cells to the scaffold  along the outer surface of the scaffold see e.g. [0046, 0123]), the sheath disposed on at least a portion of a surface of the vessel segment; Yost et al. further discloses the limitations of claim 6 (e) a combination of helical fiber arrangements with circumferential fiber alignment
	However Yost et al. does not disclose that the sheath further comprises as least one sheet of myocytes formed into a ring.  Jordan et al,. teaches a tubular scaffold (see figures 2B, 2C, 5) in which rings attached.  Jordan et al. further states that the tubular implant as a whole may be treated with therapeutic agents such as cells of human origin  [0044; 0050].  It would have been obvious to one having ordinary skill in the art to modify the invention of Yost and add at least one sheet of myocytes formed into a rings because Yost already envisions the use of patterns such as helical pattern on the wall for the attachment and growing of cells and rings would provide the equivalent benefit.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,383,979. Although the claims at issue are not identical, they are not patentably distinct from each other. For example the current application claims 1 and 6 recites:

1.	A Myocyte-based Flow Assist Device (MFAD) for treating a subject in need of increased flow of biological fluids, comprising: a vessel segment; and a sheath which comprises rhythmically contracting myocytes, the sheath disposed on at least a portion of a surface of the vessel segment, wherein the sheath further comprises at least one sheet of myocytes formed into a ring.

6. (Currently Amended) The MFAD of claim 1, wherein the sheath is in the form of at least one of: a thick sheet, having a thickness of about 0.2-5mm; or one or more thin sheets, each individual sheet having a thickness of about 50-300 microns, providing a combined thickness of about 0.2-5mm; or  a mesh-like, woven, or prefabricated pattern of myocyte comprising fibers; or a coil-like arrangement of thick muscle fibers that results in a left-handed or right- handed helical arrangement or both; or a combination of helical fiber arrangements with circumferential fiber alignments

Patent claim 1 recites:
1. A Myocyte-based Flow Assist Device (MFAD) for treating a subject in need of increased flow of biological fluids, comprising a sheath which comprises rhythmically contracting myocytes, wherein the sheath comprises two or more spatially separated rings of one or more thin sheets of myocytes, wherein the myocytes comprise a mixture of ventricular-like cells and pacemaker-like cells, and wherein each thin sheet has a thickness of about 50-300 microns.
 




It is obvious to one having ordinary skill in the art that the subject matter of the current application  is merely reworded in a varied manner.  The patent would be utilized to reject the current application.

Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 4, 2022